Franklin C.P. No. 98CR084601. Upon consideration of the motion filed by counsel for appellant to stay the execution of sentence in the above-styled cause pending the timely filing of a petition for a writ of certiorari in the Supreme Court of the United States and pending the exhaustion of state post-conviction remedies,
IT IS ORDERED by the court that said motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and hereby are, stayed pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending final disposition of this cause by the Supreme Court of the United States.
IT IS FURTHER ORDERED by the court that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court upon a final disposition by the Supreme Court of the United States or when all proceedings for post-conviction relief before courts of this state have been exhausted, whichever occurs later.